NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAPHAEL RUSSELL,                                No.    16-35706

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01649-JCC

 v.
                                                MEMORANDUM*
SNOHOMISH COUNTY PLANNING
AND DEVELOPMENT,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                  John C. Coughenour, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Raphael Russell appeals pro se from the district court’s summary judgment

in his action alleging discrimination under the Fair Housing Act and fraud. We

have jurisdiction under 28 U.S.C. § 1291. We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       In his opening brief, Russell fails to challenge the district court’s order

granting summary judgment and therefore he has waived any such challenge. See

Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n appeal, arguments not

raised by a party in its opening brief are deemed waived.”); Greenwood v. FAA, 28

F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture arguments for an

appellant . . . .”).

       We reject as without merit Russell’s contention that he was not properly

served with documents because Russell consented to electronic service.

       We do not consider documents and facts not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts

not presented to the district court are not part of the record on appeal.”).

       Russell’s motion to file a late reply brief (Docket Entry No. 19) is granted.

The Clerk shall file the reply brief at Docket Entry No. 18. All other pending

motions (Docket Entry Nos. 7, 20, 21, and 24) are denied.

       AFFIRMED.




                                           2                                     16-35706